Case: 1:17-cv-00643-SJD-KLL Doc #: 102 Filed: 10/05/20 Page: 1 of 1 PAGEID #: 5694

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Brent A. Adkins,
Plaintilf(s),
Case Number: 1:1 7cev643

Vs.
Judge Susan J. Dlott
Marathon Petroleum Company, LP,

Defendant(s).

ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on August 27, 2020 (Doc. 97), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired September 10, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, plaintiff's motion for sanctions and for leave to name an additional expert
witness (Doc. 84) is DENIED.

IT IS SO ORDERED.

Aen :

“Judge Susan J. IPjott
United States District Court
